Exhibit 10.1 LOAN AGREEMENT This Agreement dated as of December 10, 2008, is between BANK OF AMERICA, N.A., a national banking association (the "Bank") and KEY TECHNOLOGY, INC., an Oregon corporation (the "Borrower"). 1. FACILITY NO. 1:REVOLVING LINE OF CREDIT AMOUNT AND TERMS 1.1 Line of Credit Amount. (a) During the availability period described below, the Bank will provide a line of credit to the Borrower.The amount of the line of credit (the "Facility No. 1 Commitment") is Ten Million and No/ Dollars ($10,000,000.00). (b) This is a revolving line of credit.During the availability period, the Borrower may repay principal amounts and reborrow them. (c)The Borrower agrees not to permit the principal balance outstanding to exceed the Facility No. 1Commitment.If the Borrower exceeds this limit, the Borrower will immediately pay the excess tothe Bank upon the Bank's demand. 1.2 Availability Period. The line of credit is available between the date of this Agreement and December 1, 2009, or such earlier date as the availability may terminate as provided in this Agreement (the "Facility No. 1 Expiration Date"). 1.3Repayment Terms. (a) The Borrower will pay interest on February 2, 2009, and then on the first day of each month thereafter until payment in full of any principal outstanding under this facility. (b) The Borrower will repay in full any principal, interest or other charges outstanding under this facility no later than the Facility No. 1 Expiration Date. Any interest period for an optional interest rate (as described below) shall expire no later than the Facility No. 1 Expiration Date. 1.4 Interest Rate. (a) The interest rate is a rate per year equal to the Bank's Prime Rate minus one and three-quarter(-1.75%) percentage points. (b) The Prime Rate is the rate of interest publicly announced from time to time by the Bank as its Prime Rate.The Prime Rate is set by the Bank based on various factors, including the Bank’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans.The Bank may price loans to its customers at, above, or below the Prime Rate.Any change in the Prime Rate shall take effect at the opening of business on the day specified in the public announcement of a change in the Bank's Prime Rate. 1.5 Optional Interest Rate. (a) Instead of the interest rate based on the rate stated in Paragraph 1.4 entitled “Interest Rate” above, the Borrower may elect the optional interest rates listed below for this Facility No. 1 during interest periods agreed to by the Bank and the Borrower.The optional interest rate shall be subject to the terms and conditions described later in this Agreement.Any principal amount bearing interest at an optional rate under this Agreement is referred to as a "Portion."The following optional interest rate is available:The interest rate is a rate per year equal to the BBA LIBOR Rate (Adjusted Periodically) plus one (1.0%) percentage point. 1 Loan Agreement (b) The interest rate will be adjusted on any day of the month (the “Adjustment Date”) and remain fixed until the next Adjustment Date.If the Adjustment Date in any particular month would otherwise fall on a day that is not a banking day then, at the Bank’s option, the Adjustment Date for that particular month will be the first banking day immediately following thereafter. (c) The BBA LIBOR Rate (Adjusted Periodically) is a rate of interest equal to the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as selected by the Bank from time to time) as determined for each Adjustment Date at approximately 11:00 a.m. London time two (2) London Banking Days prior to the Adjustment Date, for U.S. Dollar deposits (for delivery on the first day of such interest period) with a term of one month, as adjusted from time to time in the Bank’s sole discretion for reserve requirements, deposit insurance assessment rates and other regulatory costs.If such rate is not available at such time for any reason, then the rate for that interest period will be determined by such alternate method as reasonably selected by the Bank.A "London Banking Day" is a day on which banks in London are open for business and dealing in offshore dollars. (d) Each prepayment of an amount bearing interest at the rate provided by this paragraph, whether voluntary, by reason of acceleration or otherwise, will be accompanied by the amount of accrued interest on the amount prepaid, and a prepayment fee as described below.A "prepayment" is a payment of an amount on a date other than an Adjustment Date. (e) The prepayment fee shall be in an amount sufficient to compensate the Bank for any loss, cost or expense incurred by it as a result of the prepayment, including any loss of anticipated profits and any loss or expense arising from the liquidation or reemployment of funds obtained by it to maintain the amount prepaid or from fees payable to terminate the deposits from which such funds were obtained.The Borrower shall also pay any customary administrative fees charged by the Bank in connection with the foregoing.For purposes of this paragraph, the Bank shall be deemed to have funded each prepaid amount by a matching deposit or other borrowing in the applicable interbank market, whether or not the amount was in fact so funded. 1.6 Letters of Credit. (a) During the availability period, at the request of the Borrower, the Bank will issue standby letters of credit with a maximum maturity not to extend more than 365 days beyond the Facility No. 1 Expiration Date. (b) The amount of the letters of credit outstanding at any one time (including the drawn and unreimbursed amounts of the letters of credit) may not exceed Six Million and No/100 Dollars ($6,000,000.00). (c) In calculating the principal amount outstanding under the Facility No. 1 Commitment, the calculation shall include the amount ofany letters of credit outstanding, including amounts drawn on any letters of credit and not yet reimbursed. (d) The Borrower agrees: (i) Any sum drawn under a letter of credit may, at the option of the Bank, be added to the principal amount outstanding under this Agreement.The amount will bear interest and be due as described elsewhere in this Agreement. (ii) If there is a default under this Agreement, to immediately prepay and make the Bank whole for any outstanding letters of credit. (iii) The issuance of any letter of credit and any amendment to a letter of credit is subject to the Bank's written approval and must be in form and content satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank. 2 Loan Agreement (iv) To pay any issuance and/or other fees that the Bank notifies the Borrower will be charged for issuing and processing letters of credit for the Borrower. (v) To allow the Bank to automatically charge its checking account for applicable fees, discounts, and other charges. 2. FACILITY NO. 2:VARIABLE RATE TERM LOAN AMOUNT AND TERMS 2.1 Loan Amount. The Bank agrees to provide a term loan to the Borrower in the amount of Six Million Four Hundred Thousand and No/100 Dollars ($6,400,000.00) (the "Facility No. 2 Commitment"). 2.2 Availability Period. The loan is available in one disbursement from the Bank between the date of this Agreement and December 23, 2008, unless the Borrower is in default. 2.3 Repayment Terms. (a) The Borrower will repay principal and interest in equal combined installments beginning on February 2, 2009, and on the first day of each month thereafter, and ending on January 2, 2024 (the “Repayment Period”).Each installment shall be in an amount sufficient to fully amortize principal and interest over the Repayment Period, based on the assumption that the interest rate would remain unchanged.In any event, on the last day of the Repayment Period, the Borrower will repay the remaining principal balance plus any interest then due.Each installment, when paid, will be applied first to the payment of interest accrued.The amount of interest due, and the portion of each installment which is applied to interest, will change from time to time if there are changes in the applicable interest rate.The balance, if any, of each installment will be applied to the repayment of principal.If the accrued interest owing exceeds the amount of any installment, the Borrower will pay the excess in addition to the installment.The excess accrued interest will be paid on the due date of the installment. (b) The Borrower may prepay the loan in full or in part at any time.The prepayment will be applied to the most remote payment of principal due under this Agreement. 2.4 Interest Rate. (a) The interest rate is a rate per year equal to the BBA LIBOR Rate (Adjusted Periodically) plus one and four-tenths (1.4%) percentage points. (b) The interest rate will be adjusted on the first day of each month (the “Adjustment Date”) and remain fixed until the next Adjustment Date.If the Adjustment Date in any particular month would otherwise fall on a day that is not a banking day then, at the Bank’s option, the Adjustment Date for that particular month will be the first banking day immediately following thereafter. (c) The BBA LIBOR Rate (Adjusted Periodically) is a rate of interest equal to the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as selected by the Bank from time to time) as determined for each Adjustment Date at approximately 11:00 a.m. London time two (2) London Banking Days prior to the Adjustment Date, for U.S. Dollar deposits (for delivery on the first day of such interest period) with a term of one month, as adjusted from time to time in the Bank’s sole discretion for reserve requirements, deposit insurance assessment rates and other regulatory costs.If such rate is not available at such time for any reason, then the rate for that interest period will be determined by such alternate method as reasonably selected by the Bank.A "London Banking Day" is a day on which banks in London are open for business and dealing in offshore dollars. 3 Loan Agreement (d) Each prepayment of an amount bearing interest at the rate provided by this paragraph, whether voluntary, by reason of acceleration or otherwise, will be accompanied by the amount of accrued interest on the amount prepaid, and a prepayment fee as described below.A "prepayment" is a payment of an amount on a date other than an Adjustment Date. (e) The prepayment fee shall be in an amount sufficient to compensate the Bank for any loss, cost or expense incurred by it as a result of the prepayment, including the break-funding or contract breakage fees and costs for any LIBOR contracts.The Borrower shall also pay any customary administrative fees, if any, charged by the Bank in connection with the foregoing. 3. FEES AND EXPENSES 3.1 Fees. (a) Facility No. 1 Loan Fee.The Borrower agrees to pay a loan fee in the amount of Five Thousand and No/100 Dollars ($5,000.00) for Facility 1.This fee is due on the date of this Agreement. (b) Facility No. 2 Loan Fee.The Borrower agrees to pay a loan fee in the amount of Twenty-Four Thousand and No/100 Dollars ($24,000.00) for Facility 2.This fee is due on the date of this Agreement. (c) Unused Commitment Fee.The Borrower agrees to pay a fee on any difference between the Facility No. 1 Commitment and the amount of credit it actually uses, determined by the average of the daily amount of credit outstanding during the specified period.The fee will be calculated at one-eighth of one (0.125%) percent per year.This fee is due on the final day of the availability period. (d) Waiver Fee.If the Bank, at its discretion, agrees to waive or amend any terms of this Agreement, the Borrower will, at the Bank's option, pay the Bank a fee for each waiver or amendment in an amount advised by the Bank at the time the Borrower requests the waiver or amendment.Nothing in this paragraph shall imply that the Bank is obligated to agree to any waiver or amendment requested by the Borrower.The Bank may impose additional requirements as a condition to any waiver or amendment. (e) Late Fee.To the extent permitted by law, the Borrower agrees to pay a late fee in an amount not to exceed four percent (4%) of any payment that is more than fifteen (15) days late.The imposition and payment of a late fee shall not constitute a waiver of the Bank’s rights with respect to the default. (f) Fee for Late Financial Statements.The Borrower agrees to pay a late fee of Five Hundred and No/100 Dollars ($500.00) if any of the financial information required by this Agreement is not provided to the Bank within the time limits provided in this Agreement. The imposition and payment of a late fee shall not constitute a waiver of the Bank’s rights with respect to the default. (g) Letters of Credit Fee.Letters of credit fees shall be payable in advance and will be equal to, on a per annum basis, one (1.00%) percent of the face amount of the letters of credit. 3.2 Expenses. The Borrower agrees to immediately repay the Bank for expenses that include, but are not limited to, filing, recording and search fees, appraisal fees, title report fees, and documentation fees. 3.3 Reimbursement Costs. (a) The Borrower agrees to reimburse the Bank for any expenses it incurs in the preparation of this Agreement and any agreement or instrument required by this Agreement.Expenses include, but are not limited to, reasonable attorneys' fees, including any allocated costs of the Bank's in-house counsel to the extent permitted by applicable law. 4 Loan Agreement (b) The Borrower agrees to reimburse the Bank for the cost of periodic field examinations of the Borrower’s books, records and collateral, and appraisals of the collateral, at such intervals as the Bank may reasonably require.The actions described in this paragraph may be performed by employees of the Bank or by independent appraisers. 4. COLLATERAL 4.1 Personal Property. The personal property listed below now owned or owned in the future by the parties listed below will secure the Borrower’s obligations to the Bank under Facility No. 1 under this Agreement.The collateral is further defined in security agreement(s) executed by the owners of the collateral. In addition, all personal property collateral owned by the Borrower securing this Agreement shall also secure all other present and future obligations of the Borrower to the Bank (excluding any consumer credit covered by the federal Truth in Lending law, unless the Borrower has otherwise agreed in writing or received written notice thereof).All personal property collateral securing any other present or future obligations of the Borrower to the Bank shall also secure this Agreement.Personal property collateral to exclude the Borrower's European assets securing the Borrower's Abn Amro bank guarantee facility. (a)Equipment andfixtures owned by Borrower. (b)Inventory owned by Borrower. (c)Receivables owned by Borrower. 4.2 Real Property. (a) The Borrower's obligations to the Bank under Facility No. 2 under this Agreement will be secured by a lien covering the following real property owned by Borrower:150 Avery Street, Walla Walla, WA 99362 (the “Real Property”).The Bank's lien will be evidenced by a Deed of Trust (the “Deed of Trust”) executed by Borrower in favor of Bank.The Deed of Trust covering the Real Property securing Facility No. 2 contains provisions that, under certain conditions, give the Bank the right to declare the Facility No. 2 Commitment immediately due and payable. (b) The Bank may require an appraisal or inspections for infestation, structural soundness, environmental hazards, ground stability or other matters relating to the condition of the real property, as required elsewhere in this Agreement or as separately communicated to the Borrower.The Bank's decisions on whether to approve or deny the Borrower's request for credit, or to require or not require appraisals or inspections, should not be relied upon by the Borrower or any other party to determine the fair market value of the property or the condition of the property.The Bank assumes no liability for the accuracy of any appraisal or inspection and makes no warranty of any kind about the condition or value of the property.The Borrower and any other party should consult with appropriate professionals for an assessment of the value and condition of the property. 5. DISBURSEMENTS, PAYMENTS AND COSTS 5.1 Disbursements and Payments. (a) Each payment by the Borrower will be made in U.S. Dollars and immediately available funds by debit to a deposit account, as described in this Agreement or otherwise authorized by the Borrower.For payments not made by direct debit, payments will be made by mail to the address shown on the Borrower’s statement or at one of the Bank’s banking centers in the United States, or by such other method as may be permitted by the Bank. (b) The Bank may honor instructions for advances or repayments given by the Borrower (if an individual), or by any one of the individuals authorized to sign loan agreements on behalf of the Borrower, or any other individual designated by any one of such authorized signers (each an “Authorized Individual”). 5 Loan Agreement (c) For any payment under this Agreement made by debit to a deposit account, the Borrower will maintain sufficient immediately available funds in the deposit account to cover each debit.If there are insufficient immediately available funds in the deposit account on the date the Bank enters any such debit authorized by this Agreement, the Bank may reverse the debit. (d) Each disbursement by the Bank and each payment by the Borrower will be evidenced by records kept by the Bank.In addition, the Bank may, at its discretion, require the Borrower to sign one or more promissory notes. (e) Prior to the date each payment of principal and interest and any fees from the Borrower becomes due (the "Due Date"), the Bank will mail to the Borrower a statement of the amounts that will be due on that Due Date (the "Billed Amount").The calculations in the bill will be made on the assumption that no new extensions of credit or payments will be made between the date of the billing statement and the Due Date, and that there will be no changes in the applicable interest rate.If the Billed Amount differs from the actual amount due on the Due Date (the "Accrued Amount"), the discrepancy will be treated as follows: (i) If the Billed Amount is less than the Accrued Amount, the Billed Amount for the following Due Date will be increased by the amount of the discrepancy.The Borrower will not be in default by reason of any such discrepancy. (ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount for the following Due Date will be decreased by the amount of the discrepancy. Regardless of any such discrepancy, interest will continue to accrue based on the actual amount of principal outstanding without compounding.The Bank will not pay the Borrower interest on any overpayment. 5.2 Telephone and Telefax Authorization. (a) The Bank may honor telephone or telefax instructions for advances or repayments given, or purported to be given, by any one of the Authorized Individuals. (b) Advances will be deposited in and repayments will be withdrawn from account number 485005354897 owned by the Borrower, or such other of the Borrower’s accounts with the Bank as designated in writing by the Borrower. (c) The Borrower will indemnify and hold the Bank harmless from all liability, loss, and costs in connection with any act resulting from telephone or telefax instructions the Bank reasonably believes are made by any Authorized Individual.This paragraph will survive this Agreement's termination, and will benefit the Bank and its officers, employees, and agents. 5.3 Direct Debit. The Borrower agrees that on the Due Date the Bank will debit the Billed Amount from deposit account number485005354897owned by the Borrower, or such other of the Borrower’s accounts with the Bank as designated in writing by the Borrower (the "Designated Account"). 5.4 Banking Days. Unless otherwise provided in this Agreement, a banking day is a day other than a Saturday, Sunday or other day on which commercial banks are authorized to close, or are in fact closed, in the state where the Bank's lending office is located, and, if such day relates to amounts bearing interest at an offshore rate (if any), means any such day on which dealings in dollar deposits are conducted among banks in the offshore dollar interbank market.All payments and disbursements which would be due on a day which is not a banking day will be due on the next banking day.All payments received on a day which is not a banking day will be applied to the credit on the next banking day. 6 Loan Agreement 5.5 Interest Calculation. Except as otherwise stated in this Agreement, all interest and fees, if any, will be computed on the basis of a 360-day year and the actual number of days elapsed.This results in more interest or a higher fee than if a 365-day year is used.Installments of principal which are not paid when due under this Agreement shall continue to bear interest until paid. 5.6 Default Rate. Upon the occurrence of any default or after maturity or after judgment has been rendered on any obligation under this Agreement, all amounts outstanding under this Agreement, including any interest, fees, or costs which are not paid when due, will at the option of the Bank bear interest at a rate which is 6.0 percentage point(s) higher than the rate of interest otherwise provided under this Agreement.This may result in compounding of interest.This will not constitute a waiver of any default. 6. CONDITIONS Before the Bank is required to extend any credit to the Borrower under this Agreement, it must receive any documents and other items it may reasonably require, in form and content acceptable to the Bank, including any items specifically listed below. 6.1 Authorizations. If the Borrower or any guarantor is anything other than a natural person, evidence that the execution, delivery and performance by the Borrower and/or such guarantor of this Agreement and any instrument or agreement required under this Agreement have been duly authorized. 6.2 Governing Documents. If required by the Bank, a copy of the Borrower's organizational documents. 6.3 Security Agreement. Signed original security agreement covering the personal property collateral which the Bank requires. 6.4 Perfection and Evidence of Priority. Evidence that the security interests and liens in favor of the Bank are valid, enforceable, properly perfected in a manner acceptable to the Bank and prior to all others' rights and interests, except those the Bank consents to in writing.All title documents for motor vehicles which are part of the collateral must show the Bank's interest. 6.5 Payment of Fees. Payment of all fees and other amounts due and owing to the Bank, including without limitation payment of all accrued and unpaid expenses incurred by the Bank as required by the paragraph entitled "Reimbursement Costs." 6.6 Good Standing. Certificates of good standing for the Borrower from its state of formation and from any other state in which the Borrower is required to qualify to conduct its business. 6.7 Insurance. Evidence of insurance coverage, as required in the "Covenants" section of this Agreement. 7 Loan Agreement 6.8 Environmental Information. An environmental site assessment prepared by a qualified third party consultant approved by the Bank concerning any potential toxic or hazardous condition with respect to the real property collateral, together with a certification signed by the Borrower regarding the environmental information provided to the
